DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-5, & 7-17 are pending on the application, of which claims 1-5 & 7 are amended, claims 8-17 are withdrawn, and claim 6 is cancelled.
In light of applicant’s amendments, the previous prior art rejections are withdrawn. Similarly, all previous 112 rejections are withdrawn, but for the rejection made to previous claim 6, now cancelled, whose subject matter was wholly incorporated into claim 1. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because there are no remaining grounds of rejections which rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that claims 1 and 7 are in condition for allowance. Examiner respectfully disagrees as the previous 112 rejection still holds. As no amendment to the subject matter of now cancelled claim 6 was made when incorporating into the allowable subject matter of claim 6 into claim 1, the previous rejection to claim 6 pertains to claim 1 and still stands.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 & 7 applicant states that the first and second pipeline are switched to work. It is unclear as to what this limitation is stating, is a valve simply turned off and on, or is there some structural configuration of the pipeline that allows it to switch from one position to the other? For examination purposes this limitation will be understood as the working pipeline is capable of rotating in order to switch a fluid outlet, as stated in [0069] of the instant application.
The remaining claims are rejected for being dependent upon a previously rejected claim.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action
The following is a statement of reasons for the indication of allowable subject matter:  Applicant has amended claim 1 to include the previously recited allowable subject matter of claim 6. The closest prior art remains that which was recited in the previous action and claim 1 now requires a baffle plate that splits the working pipeline into two independent pipes, thereby indicating that each of the first and second supply lines also lead to a singular element known as the working pipeline. These limitations are being interpreted to significantly similar to those depicted in Figs.4 & 6 of the instant application (i.e. that working pipeline must be divided by a baffle plate with corresponding through holes and air blade ports). In comparison, the closest pieces of prior art recited in this action, Xu and Mitsuhashi, neither disclose nor suggest such features. In Xu the working pipeline is a single line that can contain both liquid and gas and switching between the two is performed via valve control. Thus, there are no independent channels for the present, nor would they be required by Xu as Xu is directed towards a manner of supplying fluids appropriately when there is only a single channel (i.e. not performing a cleaning spray when a substrate is present). As to Mitsuhashi, although it is disclosed that the working pipeline close to the table has a vertical distance greater than the substrate thickness (see Mitsuhashi Fig.2); a baffle plate (Mitsuhashi Fig.3A defines by tube walls ref 17) that divides the working pipeline into two independent pipelines (i.e. see Mitsuhashi Fig.3A portion for ref 27 discharge and ref 35 discharge); one side of the working pipeline, close to the machine table, has an air blade port (see Mitsuhashi Fig.3B ref A3), the second pipeline is not provided with a plurality of through holes. Further, the structure of Mitsuhashi does not allow for multiple through holes to be present by virtue of the concentrically oriented tubes. Thus, only a single hole for liquid dispensing is present.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ueda (US20210016331A1), Hinode (US20180277356A1), Hokaku (US20180261474A1), Hashimoto (US20120073609A1), Fujii (US20160204006A1), Hashizume (US20110240601A1) all disclose concentric tubular nozzle portions that read on working pipelines with gas and liquid supply means to spray gas substrates (see Fig.1 of each).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hiroe (US20070240743A1) discloses a singular liquid and gas lines utilized to spray a glass substrate (Fig.1)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kerber (US20160317777A1) discloses a multi-chamber pipeline with a baffle separating adjacent compartments for supplying fluids (see Fig.1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711